Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 10/23/20. 
Claims 1-16 were elected without traverse previously
Claims 17-20 were withdrawn from consideration previously
Claims 1-7, 9-10, 12-16 and 21-26 are amended
Claims 8, 11 and 17-20 are cancelled
No claims are added
Claims 1-7, 9-10, 12-16 and 21-26 are pending and addressed below

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12-16 and 21-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 16 and 21-26 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 and 9-15 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, Independent Claim 16 is directed to an abstract idea, as evidenced by claim limitations “obtaining first data identifying a first work element, the first work element being associated with a user and being characterized by a target resolution time; based on the first data, assigning the first work element to a work category of a plurality of work categories and establishing a priority for resolving the first work element relative to a plurality of other work elements within the assigned work category; accessing second data identifying a plurality of agents, each agent in the plurality of agents being associated with an amount of unallocated time, the second data including, for each agent of the plurality of agents, data identifying an allocated portion of a workday associated with assigned work elements and an unallocated portion of the workday; based on the second data, identifying a set of agents comprising one or more agents of the plurality of agents, each agent in the set of agents having an amount of unallocated time that exceeds the target resolution time; updating, to third data that identifies a plurality of resolved work elements that were successfully resolved by a first subset of agents of the set of agents, skills sets of the first subset of the agents to provide updated skills sets that include additional skills that are associated with successfully resolving the resolved work elements; determining whether the updated skills sets of the first subset of agents include at least one primary skill associated with the first work element; when the updated skills sets of the first subset of the identified agents are determined to include the at least one primary skill, assigning the first work element to a corresponding agent in the first subset of agents for resolution in accordance with the priority; automatically transmitting work element data identifying the first work element of the corresponding agent, the computing system being configured to present at least a portion of the work element data to the corresponding agent; accessing allocation data identifying allocated and unallocated portions of the workday for the corresponding agent; monitoring performance of the corresponding agent while the agent implements resolution processes, including: receiving, in real-time, performance data that characterizes the performance of the corresponding agent with respect to key performance indicators, and determining, based on the performance data, a time period associated with the resolution of the first work element by the corresponding agent; and modifying, within the allocation data, the allocated and unallocated portions of the workday of the corresponding agent to reflect the time period.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to optimizing allocation of resources. Optimizing allocation of resources for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 is/are recite substantially similar limitations to independent claim 16 and is/are rejected under 2A for similar reasons to claim 16 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented method, comprising: based on applying a machine-learning algorithm, to a computing system, through a graphical user interface; a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1 and 16 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9-10, 12-15 and 21-26 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein obtaining first data identifying a first work element comprises receiving at least a portion of the first data from at least one of a device operated by the user or an additional computing system associated with an enterprise”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-10, 12-15 and 21-26 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented method, comprising: based on applying a machine-learning algorithm, to a computing system, through a graphical user interface; a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0005]: which shows graphical user interface (e.g., a dashboard), [0127]-[0129]: shows general purpose computer. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claim 16 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-10, 12-15 and 21-26 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 16. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-10, 12-15 and 21-26 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-16 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lush; Greg (US 2016/0132816), and further in view of Brodersen, Robert A. et al. (US 2002/0029161), and Russell; Steven Paul et al. (US 2013/0339105), see below.

As per claims 1 and 16: Lush shows:
A system comprising: 
one or more computers ([0003], [0062]-[0063]: shows one or more computers)  and one or more storage devices storing instructions that are operable ([0138]: shows non-transitory computer storage medium, [0062]: shows memory and processors), when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
A computer-implemented method ([0062]), comprising:

by at least one processor ([0062]: shows memory and processors):

obtaining first data identifying a first work element ([0011]: gather information regarding a work order from a client's system), the first work element being associated with a user ([0011]: create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity; compare information about users to the qualification requirements of the work activity to identify a group of qualified candidates that satisfy the qualification requirements; establish a notification schedule to determine when each individual of the group of qualified candidates will be notified about the work activity) and being characterized by a target resolution time ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project); 
based on the first data, assigning the first work element to a work category of a plurality of work categories ([0011]: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity, Fig. 3, #12, [0072]: In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed.  In FIG. 3, two work originators 12 are depicted, (i.e., Jan, an owner of a business, and Ed, a dispatcher), work orders or work requests may also be generated automatically by an automated system or automated systems 16.  For example, a sensor in a device, system, machinery, HVAC, etc. may generate a signal that indicates a malfunction, problem, issue, and/or a malfunctioning part, device, system, etc. The sensor may cause a work order or work activity to be generated to address or repair the malfunction, problem, issue, etc. identified by the sensor) and establishing a priority for resolving the first work element relative to a plurality of other work elements within the assigned work category ([0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); 
Regarding the claim limitations:
“accessing second data identifying a plurality of agents, each agent in the plurality of agents being associated with an amount of unallocated time, the second data including, for each agent of the plurality of agents, data identifying an allocated portion of a workday associated with assigned work elements and an unallocated portion of the workday; 
based on the second data, identifying a set of agents comprising one or more agents of the plurality of agents, each agent in the set of agents having an amount of unallocated time that exceeds the target resolution time;”
Lush does not show checking for employee availability; as such Lush does not show “the agents being associated with corresponding amounts of unallocated time; based on the second data, identifying one or more of the agents having an amount of unallocated time that exceeds the target resolution time” (these limitations are addressed in further detail using secondary reference Brodersen later on see below)
Lush shows:
accessing second data identifying a plurality of agents, each agent in the plurality of agents (Fig. 3, # 18, [0079]: Service providers 18 or other participants using the unified workforce platform may be evaluated or qualified for a particular skill level within a service area of an industry. Here, employee skills are evaluated and scored and the score is added to the employee profile. [0085]: where the unified workforce platform or hopper may look for possible candidates and applies at least some criteria or requirements 22 to determine a pool of candidates that would be qualified for the work activity), the agents being associated with an amount of unallocated time (these limitations are addressed in further detail using secondary reference Brodersen later on see below), the second data including, for each agent of the plurality of agents, data identifying an allocated portion of a workday associated with assigned work elements and an unallocated portion of the workday (*addressed in more detail below); 
based on the second data, identifying a set of agents comprising one or more agents of the plurality of agents, each agent in the set of agents having an amount of unallocated time that exceeds the target resolution time (these limitations are addressed in further detail using secondary reference Brodersen later on see below); 
Regarding the claim limitations below, even though Lush shows “algorithms” associated with IoT devices that are dynamic and can be modified ([0010], [0087]-[0088], [0121], [0144], [0153]-[0160], [0170]-[0173]), neither Lush nor Brodersen explicitly show “machine-learning”. Reference Russell shows “machine learning” at least in [0050], [0089]. As such, the claim limitation below is showing using Lush and Russell:
“updating, based on applying a machine-learning algorithm to third data that identifies a plurality of resolved work elements that were successfully resolved by a first subset of agents of the set of agents, skills sets of the first subset of the agents to provide updated skills sets that include additional skills that are associated with successfully resolving the resolved work elements”
Further, regarding the claim limitations below:
determining whether the updated skills sets of the first subset of agents include at least one primary skill associated with the first work element ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Further, [0076]: Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14...further skill classification based on proficiency is shown in [0076]. The skill/understanding in a service area may be represented by a numerical number, which may be termed a "score." For example, a service provider may have a score of 95 (e.g., score may range from 0-100) in a particular field (e.g., wherein a higher score represents a higher level of skill/understanding in a field than a lower score); and 
when the updated skills sets of the first subset of the identified agents are determined to include the at least one primary skill, assigning the first work element to a corresponding agent in the first subset of agents for resolution in accordance with the priority ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Further, [0076]: Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14...further skill classification based on proficiency is shown in [0076]. The skill/understanding in a service area may be represented by a numerical number, which may be termed a "score." For example, a service provider may have a score of 95 (e.g., score may range from 0-100) in a particular field (e.g., wherein a higher score represents a higher level of skill/understanding in a field than a lower score. [0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); and 
automatically transmitting work element data identifying the first work element to a computing system of the corresponding agent, the computing system being configured to present at least a portion of the work element data to the corresponding agent through a graphical user interface ([0118]: which shows dynamic display of tasks being performed by users and their real-time performance metrics of the task. [0169]: Upon generation of the work activity, the UW platform 4230 generates a notification ramp and subsequently transmits a notification to one or more of the service providers’ 4241.sub.1-4241.sub.m).
Lush in view of Brodersen:
Lush in Fig. 3, # 18, and [0079]: Service providers 18 or other participants using the unified workforce platform may be evaluated or qualified for a particular skill level within a service area of an industry. Here, employee skills are evaluated and scored and the score is added to the employee profile. [0085]: where the unified workforce platform or hopper may look for possible candidates and applies at least some criteria or requirements 22 to determine a pool of candidates that would be qualified for the work activity. However, Lush does not explicitly show checking for employee availability; as such Lush does not show:
“the agents being associated with an amount of unallocated time; based on the second data, identifying a set of agents comprising one or more agents of the plurality of agents, each agent in the set of agents having an amount of unallocated time that exceeds the target resolution time”
Brodersen shows checking for employee availability and only assigning the task to an employee that is available to complete the task. Brodersen shows in [0088], [0096], [0119] the ability to check for work or task time duration, employee availability and then matches the time calculated for the task + any additional time that may be needed + employee availability to determine if the employee is available during that particular time frame. For instance, in [0088] Brodersen shows the total time must be available on the assignees calendar within the standard business hours for the employee and/or organization (system and user level preferences).
Reference Brodersen and Reference Lush are analogous prior art to the claimed invention because both primary reference and secondary reference perform task assignments to resources.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Brodersen in the system of Lush, in order to provide for a system that allows the user to configure the task attributes, extend the task attributes, dynamically define assignment rules, assign tasks in the background real time and interactively, or dynamically as taught by Reference Brodersen (see at least in [0026]) so that the process of task assignment can be made more efficient and effective.
Regarding the claim limitations below, Lush shows in [0071]: "shuffle" method of work distribution (e.g., where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator. However, Lush does not However, Lush does not explicitly show checking for employee availability. Brodersen shows checking for employee availability and only assigning the task to an employee that is available to complete the task. Brodersen shows in [0088], [0096], [0119] the ability to check for work or task time duration, employee availability and then matches the time calculated for the task + any additional time that may be needed + employee availability to determine if the employee is available during that particular time frame. For instance, in [0088] Brodersen shows the total time must be available on the assignees calendar within the standard business hours for the employee and/or organization (system and user level preferences).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Brodersen in the system of Lush, in order to provide for a system that allows the user to configure the task attributes, extend the task attributes, dynamically define assignment rules, assign tasks in the background real time and interactively, or dynamically as taught by Reference Brodersen (see at least in [0026]) so that the process of task assignment can be made more efficient and effective. 
As such, Lush shows the limitations below in their broadest reasonable interpretation, but does not specifically show an individual employee’s schedule being checked for availability.
wherein: 
*the second data including, for each agent of the plurality of agents, data identifying an allocated portion of a workday associated with assigned work elements and an unallocated portion of the workday ([0071]: "shuffle" method of work distribution (e.g., where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator); 
the operations further comprise: 
accessing allocation data identifying allocated and unallocated portions of the workday for the corresponding agent ([0071]: "shuffle" method of work distribution (e.g., where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator); 
monitoring performance of the corresponding agent while the agent implements resolution processes, including:  (Lush: [0070]: The point direction indicator provides an immediate visualization of what impact the user's actions have on the user's points.  The points indicator 8 and point direction indicator 10 may be visible in all or almost all screens of the platform, so users are reminded of their performance for themselves as well as how their team mates (connecting to a common office) are performing.  The points engine is described in more detail below):
receiving, in real-time, performance data that characterizes the performance of the corresponding agent with respect to key performance indicators (Lush: [0070]: The point direction indicator provides an immediate visualization of what impact the user's actions have on the user's points.  The points indicator 8 and point direction indicator 10 may be visible in all or almost all screens of the platform, so users are reminded of their performance for themselves as well as how their team mates (connecting to a common office) are performing.  The points engine is described in more detail below),
determining, based on the performance data, a time period associated with the resolution of the first work element by the corresponding agent ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project); and 
modifying, within the allocation data, the allocated and unallocated portions of the workday of the corresponding agent to reflect the time period ([0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request).
Lush in view of Russell:
“updating, based on applying a machine-learning algorithm to third data that identifies a plurality of resolved work elements that were successfully resolved by a first subset of agents of the set of agents, skills sets of the first subset of the agents to provide updated skills sets that include additional skills that are associated with successfully resolving the resolved work elements”
Lush shows [0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request.  In one embodiment, work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14. Further, Lush shows in [0087]-[0088], [0173]: applying an algorithm. [0071]-[0075]: where the work is categorized and divided into activities, then based on the skill required to perform the work activities it is assigned and the employee is rated in real-time on his/her performance of the task.
Further, Russell shows “machine-learning” at least in [0050], [0089]. 
Reference Russell and Reference Lush are analogous prior art to the claimed invention because both primary reference and secondary reference use key performance indicators to better understand resources. Russell shows KPI in ([0067]) and Lush shows KPI in ([0092]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Russell in the system of Lush, in order to provide for a system where performance metrics may be used by the manager, others, or a computer system to optimize customer service in a retail setting by taking actions such as reprimanding or rewarding an associate or measuring who responds and the time it takes to open a new register based on a request from a person or other input signal to the system.  Performance metrics may also generate real-time alarms or notifications that action or coordination is needed as taught by Reference Russell (see at least in [0067]) so that the process of task assignment can be made more efficient and effective.

As per claim 2: Lush shows:
wherein obtaining first data identifying a first work element comprises: 
establishing that one of the data records corresponds to the first work element ([0084] Once a work activity 14 is selected and/or accepted by a service provider/participant 18, the work activity 14 may no longer be available to other service providers/participants, unless the work activity 14 requires a team of service providers/participants); and 
obtaining at least a portion of the first data from the corresponding data record, the at least a portion of the first data comprising at least one of the characteristics of the first work element ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14).

As per claim 3: Lush shows:
wherein obtaining first data identifying a first work element comprises receiving at least a portion of the first data from at least one of a device operated by the user or an additional computing system associated with an enterprise ([0072] In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed. Similarly, as also depicted in FIG. 3, work orders or work requests may also be generated automatically by an automated system or automated systems 16).

As per claim 4: Lush shows:
wherein the operations further comprise: 
storing the at least a portion of the first data within at least one data record of data repository ([0013]: create a work activity based on the information about the pending work project using a processor and store the work activity in the memory, wherein the work activity is populated with qualification requirements necessary for a worker to qualify to be paired with the work activity. [0074]: Hopper logic 20 may be virtual and may be a portion of the system that includes memory and may store and/or process information regarding a variety of work orders and/or work activities until the work orders and/or work activities are paired with a service provider and/or are completed);
accessing workflow queue data, the workflow queue data comprising a plurality of entries associated with queued work elements ([0118]: in FIG. 10 provides information and/or a link to information regarding the technicians or service providers, e.g., how many service providers are active or not active, where the service providers are located, what work activities the service providers are working on or have in their queue to work on, and other relevant information); 
establishing, within the workflow queue data, an additional entry corresponding to the first work element ([0071]: where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator. [0082]: In "shuffle," the hopper logic 20 may respond to priority changes made by a client by modifying the notification ramp/schedule to users (e.g., service providers) to make sure high priority work activities are sent out first); and 
associating the additional entry with the at least one data record of the data repository ([0167] The UW IoT platform 4220 receives the data from the sensors 4212.sub.1-4212.sub.j and aggregates and filters the data.  For example, in one embodiment, raw data transmitted by the sensors 4212.sub.1-4212.sub.j may need to be analyzed and filtered to determine whether a change exceeding a threshold of a particular sensor occurred prior to generating an instruction to generating a work activity).

As per claim 5: Lush shows:
wherein assigning the first work element to the work category comprises: 
identifying a plurality of candidate work categories associated with the first work element ([0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); 
determining that a candidate work category of the plurality of candidate work categories is consistent with at least a portion of the first data ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Further, [0076]: Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14...further skill classification based on proficiency is shown in [0076]. The skill/understanding in a service area may be represented by a numerical number, which may be termed a "score." For example, a service provider may have a score of 95 (e.g., score may range from 0-100) in a particular field (e.g., wherein a higher score represents a higher level of skill/understanding in a field than a lower score. [0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); and 
assigning the first work element to the candidate work category ([0071]: where the unified workforce platform assigns or “pushes" work orders or work activities to service providers in order of a generated notification ramp, as will be discussed below).

Regarding claim 6, even though Lush shows “algorithms” associated with IoT devices that are dynamic and can be modified ([0010], [0087]-[0088], [0121], [0144], [0153]-[0160], [0170]-[0173]), neither Lush nor Brodersen explicitly show “machine-learning”. Reference Russell shows “machine learning” at least in [0050], [0089]. 

As per claim 6: Lush shows:
wherein assigning the first work element to the work category comprises: 
obtaining fourth data identifying a plurality of second elements of work, the second work elements being assigned to corresponding ones of a plurality work elements ([0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request.  In one embodiment, work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14); 
Regarding the claim limitations below, neither Lush nor Brodersen shows “machine learning” in the claims below:
“applying a machine-learning algorithm to at least a portion of the first and  at least a portion of the third data; and 
assigning the first work element to the work category based on an outcome of the machine-learning algorithm.”
Lush shows:
applying a algorithm ([0087]-[0088], [0173]) to at least a portion of the first and  at least a portion of the third data ([0071]-[0075]: where the work is categorized and divided into activities, then based on the skill required to perform the work activities it is assigned and the employee is rated in real-time on his/her performance of the task); and 
assigning the first work element to the work category based on an outcome of the machine-learning algorithm ([0071]-[0075]: where the work is categorized and divided into activities, then based on the skill required to perform the work activities it is assigned and the employee is rated in real-time on his/her performance of the task).
Further, Russell shows “machine-learning” at least in [0050], [0089]. 
Reference Russell and Reference Lush are analogous prior art to the claimed invention because both primary reference and secondary reference use key performance indicators to better understand resources. Russell shows KPI in ([0067]) and Lush shows KPI in ([0092]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Russell in the system of Lush, in order to provide for a system where performance metrics may be used by the manager, others, or a computer system to optimize customer service in a retail setting by taking actions such as reprimanding or rewarding an associate or measuring who responds and the time it takes to open a new register based on a request from a person or other input signal to the system.  Performance metrics may also generate real-time alarms or notifications that action or coordination is needed as taught by Reference Russell (see at least in [0067]) so that the process of task assignment can be made more efficient and effective.

As per claim 7: Lush shows:
wherein: 
the first data identifies a deadline associated with the first work element ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project); and
establishing comprises establishing the priority for the first work element in accordance with the identified deadline ([0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request).

As per claim 8: Cancelled

As per claim 9: Lush shows:
wherein the operations further comprise: 
when the skills sets of the first subset of agents are determined not to include the at least one primary skill, determining whether skill sets of a second subset of agents of the plurality of agents includes include at least one secondary skill associated with the first work element ([0075]-[0078]: where the characterization of work and skill sets of the employees are distinguished and categorized, then the employee skill sets are matched on multiple levels to find the best matches); and 
when the skills sets of the second subset of agents are determined to include the at least one secondary skill, selecting the corresponding agent from the second subset of agents ([0075]-[0078]: where the characterization of work and skill sets of the employees are distinguished and categorized, then the employee skill sets are matched on multiple levels to find the best matches).

As per claim 10: Lush shows:
wherein the operations further comprise:
when the skills sets of the second subset of agents are determined to not include the at least one secondary skill, transmitting an allocation request identifying the first work element to devices associated with the identified agents, the devices being configured to present, through a graphical user interface, one or more interface elements that prompt the identified agents to provide input selecting the first data element for resolution ([0075]-[0078]: where the characterization of work and skill sets of the employees are distinguished and categorized, then the employee skill sets are matched on multiple levels to find the best matches); 
receiving data indicating a selection of the first work element by a corresponding one of the identified agents ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project); and 
assigning the first work element to the corresponding one of the identified agents for resolution ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project).

Regarding claim 11, even though Lush shows “algorithms” associated with IoT devices that are dynamic and can be modified ([0010], [0087]-[0088], [0121], [0144], [0153]-[0160], [0170]-[0173]), neither Lush nor Brodersen explicitly show “machine-learning”. Reference Russell shows “machine learning” at least in [0050], [0089]. 

As per claim 11: Cancelled

As per claim 12: Lush shows:
wherein the operations further comprise: 
in response to the transmitted data receiving, from the computer system, fifth data characterizing a resolution process applied to the first work element by the corresponding agent ([0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); 
generating, based on at least a portion of the received third data, at least one metric indicative of a performance of the corresponding agent during the applied resolution process ([0070]: The point direction indicator provides an immediate visualization of what impact the user's actions have on the user's points.  The points indicator 8 and point direction indicator 10 may be visible in all or almost all screens of the platform, so users are reminded of their performance for themselves as well as how their team mates (connecting to a common office) are performing.  The points engine is described in more detail below); and 
transmitting information associated with the one or more generated metrics to the computing system, the computing system being configured to present a graphical representation of the at least one generated metric to the corresponding agent within a portion of the graphical user interface ([0156]: which shows transmitting to a user interface).

As per claim 13: Lush shows:
wherein: 
the user corresponds to a customer of an enterprise; 
the first work element comprises an inquiry received from a device of the user agent ([0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request. [0011]: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity, Fig. 3, #12, [0072]: In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed.  In FIG. 3, two work originators 12 are depicted, (i.e., Jan, an owner of a business, and Ed, a dispatcher), work orders or work requests may also be generated automatically by an automated system or automated systems 16.  For example, a sensor in a device, system, machinery, HVAC, etc. may generate a signal that indicates a malfunction, problem, issue, and/or a malfunctioning part, device, system, etc. The sensor may cause a work order or work activity to be generated to address or repair the malfunction, problem, issue, etc. identified by the sensor); and 
the first data portion comprises at least one of data identifying the customer, data identifying the enterprise, data identifying one or more accounts of the customer, or data characterizing the customer inquiry ([0005]: shows improving customer loyalty through use of smart products and services. Here, it is reasonably understood that smart products or IoTs track individual user data which reads on customer data and customer account, [0065]: shows account authentication).

As per claim 14: Lush shows:
wherein the operations further comprise: 
receiving a response to the inquiry from the computing system, the response being generated by the computing system based on at least one template, and the response comprising an electronic document, an email message, a text message, or textual data ([0015], [0068]: shows sending a message, [0069]: shows notifying user when a message is received, [0110]: priority alert and fast responsiveness to messages is shown, [0144], [0153], [0174]: shows document); 
identifying a communication channel associated with at least one of the user or the received response ([0015], [0068]: shows sending a message, [0069]: shows notifying user when a message is received, [0110]: priority alert and fast responsiveness to messages is shown, [0144], [0153], [0174]: shows document); and 
transmitting the received response to the user device using the communication channel ([0156]: which shows transmitting to a user interface, [0024]: shows mobile device, [0062]-[0063]: shows variety of devices).

As per claim 15: Lush shows:
wherein the step of obtaining comprises: 
obtaining message data that includes the first data, the message data comprising at least one of an email message or a text message, the message data having a corresponding message format ([0015], [0068]: shows sending a message, [0069]: shows notifying user when a message is received, [0110]: priority alert and fast responsiveness to messages is shown, [0144], [0153], [0174]: shows document, [0073], [0136], [0144], [0153], [0159]-[0161], [0173]: shows formatting to match the platform for delivery); 
establishing an inconsistency between the message format of the message data and a predetermined message format associated with the first work element ([0144]: a user may call a telephone number, record a message that is subsequently transcribed into a request using voice recognition software (wherein the voice message is transformed into a standard format specific to the UW platform, e.g., a data structure containing the information of a signal included above), [0160] In some embodiments, the UW platform may be connected to a plurality of IoT systems, wherein the IoT systems are unrelated.  In such embodiments, the information included within the signals received from the unrelated IoT systems may differ in substance and format.  The UW platform parses a signal from a first IoT system and generates a first work activity in a standardized format and parses a signal from a second IoT system generates a second work activity in the same standardized format as the first work activity); and 
in response to the inconsistency, modifying at least a portion of the obtained message data in accordance with the predetermined data format ([0144]: a user may call a telephone number, record a message that is subsequently transcribed into a request using voice recognition software (wherein the voice message is transformed into a standard format specific to the UW platform, e.g., a data structure containing the information of a signal included above), [0160] In some embodiments, the UW platform may be connected to a plurality of IoT systems, wherein the IoT systems are unrelated.  In such embodiments, the information included within the signals received from the unrelated IoT systems may differ in substance and format.  The UW platform parses a signal from a first IoT system and generates a first work activity in a standardized format and parses a signal from a second IoT system generates a second work activity in the same standardized format as the first work activity).

As per claim 21: Lush shows:
comprising: 
establishing that one of the data records corresponds to the first work element ([0011]: create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity; compare information about users to the qualification requirements of the work activity to identify a group of qualified candidates that satisfy the qualification requirements; establish a notification schedule to determine when each individual of the group of qualified candidates will be notified about the work activity); and 
obtaining at least a portion of the first data from the corresponding data record, the at least a portion of the first data comprising at least one of the characteristics of the first work element ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14).

As per claim 22: Lush shows:
wherein obtaining first data identifying a first work element comprises receiving at least a portion of the first data from at least one of a device operated by the user or an additional computing system associated with an enterprise ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14. [0072] In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed. Similarly, as also depicted in FIG. 3, work orders or work requests may also be generated automatically by an automated system or automated systems 16. [0159]: The generation of the work activity results in at least a portion of the information included in the signal received from the one or more sensors being placed in a standardized format (e.g., a work activity) that is then provided to one or more service providers.).

As per claim 23: Lush shows:
comprising: 
storing the at least a portion of the first data within at least one data record of data repository ([0013]: create a work activity based on the information about the pending work project using a processor and store the work activity in the memory, wherein the work activity is populated with qualification requirements necessary for a worker to qualify to be paired with the work activity. [0074]: Hopper logic 20 may be virtual and may be a portion of the system that includes memory and may store and/or process information regarding a variety of work orders and/or work activities until the work orders and/or work activities are paired with a service provider and/or are completed); 
accessing workflow queue data, the workflow queue data comprising a plurality of entries associated with queued work elements (Fig. 3, # 18, [0079]: Service providers 18 or other participants using the unified workforce platform may be evaluated or qualified for a particular skill level within a service area of an industry. Here, employee skills are evaluated and scored and the score is added to the employee profile. [0085]: where the unified workforce platform or hopper may look for possible candidates and applies at least some criteria or requirements 22 to determine a pool of candidates that would be qualified for the work activity. [0118]: in FIG. 10 provides information and/or a link to information regarding the technicians or service providers, e.g., how many service providers are active or not active, where the service providers are located, what work activities the service providers are working on or have in their queue to work on, and other relevant information); 
establishing, within the workflow queue data, an additional entry corresponding to the first work element ([0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request. [0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14); and 
associating the additional entry with the at least one data record of the data repository ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Industry categorization may be used to ensure that a service provider within the correct industry or field to address the type of problem, issue, service, activity, etc. receives the work activity 14).

As per claim 24: Lush shows:
Wherein assigning the first work element to the work category comprises: 
identifying a plurality of candidate work categories associated with the first work element ([0011]: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity, Fig. 3, #12, [0072]: In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed.  In FIG. 3, two work originators 12 are depicted, (i.e., Jan, an owner of a business, and Ed, a dispatcher), work orders or work requests may also be generated automatically by an automated system or automated systems 16.  For example, a sensor in a device, system, machinery, HVAC, etc. may generate a signal that indicates a malfunction, problem, issue, and/or a malfunctioning part, device, system, etc. The sensor may cause a work order or work activity to be generated to address or repair the malfunction, problem, issue, etc. identified by the sensor. [0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request); 
determining that a candidate work category of the plurality of candidate work categories is consistent with at least a portion of the first data ([0075]: work activities 14 maybe categorized according to one or more of the following components/criteria: industry, service, and skill. Further, [0076]: Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14...further skill classification based on proficiency is shown in [0076]. The skill/understanding in a service area may be represented by a numerical number, which may be termed a "score." For example, a service provider may have a score of 95 (e.g., score may range from 0-100) in a particular field (e.g., wherein a higher score represents a higher level of skill/understanding in a field than a lower score); and 
assigning the first work element to the candidate work category ([0011]: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity, Fig. 3, #12, [0072]: In FIG. 3, work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed.  In FIG. 3, two work originators 12 are depicted, (i.e., Jan, an owner of a business, and Ed, a dispatcher), work orders or work requests may also be generated automatically by an automated system or automated systems 16.  For example, a sensor in a device, system, machinery, HVAC, etc. may generate a signal that indicates a malfunction, problem, issue, and/or a malfunctioning part, device, system, etc. The sensor may cause a work order or work activity to be generated to address or repair the malfunction, problem, issue, etc. identified by the sensor. [0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request).

As per claim 25: 
Wherein assigning the first work element to the work category comprises: 
Applying a machine-learning algorithm to at least a portion of the first data and at least a portion of the third data; and 
assigning the first work element to the work category based on an outcome of the machine-learning algorithm.
Regarding claims above, even though Lush shows “algorithms” associated with IoT devices that are dynamic and can be modified ([0010], [0087]-[0088], [0121], [0144], [0153]-[0160], [0170]-[0173]), neither Lush nor Brodersen explicitly show “machine-learning”. Reference Russell shows “machine learning” at least in [0050], [0089]. 
Further, Lush shows:
Applying a machine-learning algorithm to at least a portion of the first data and at least a portion of the third data; and
([0087]-[0088], [0173]: which shows applying an algorithm, [0071]-[0075]: where the work is categorized and divided into activities, then based on the skill required to perform the work activities it is assigned and the employee is rated in real-time on his/her performance of the task.
Further, Lush shows:
assigning the first work element to the work category based on an outcome of the machine-learning algorithm.
([0071]-[0075]: where the work is categorized and divided into activities, then based on the skill required to perform the work activities it is assigned and the employee is rated in real-time on his/her performance of the task. [0075] Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request).
Further, Russell shows “machine-learning” at least in [0050], [0089]. 
Reference Russell and Reference Lush are analogous prior art to the claimed invention because both primary reference and secondary reference use key performance indicators to better understand resources. Russell shows KPI in ([0067]) and Lush shows KPI in ([0092]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Russell in the system of Lush, in order to provide for a system where performance metrics may be used by the manager, others, or a computer system to optimize customer service in a retail setting by taking actions such as reprimanding or rewarding an associate or measuring who responds and the time it takes to open a new register based on a request from a person or other input signal to the system.  Performance metrics may also generate real-time alarms or notifications that action or coordination is needed as taught by Reference Russell (see at least in [0067]) so that the process of task assignment can be made more efficient and effective.

As per claim 26: Lush shows:
wherein: 
the first data identifies a deadline associated with the first work element ([0118]: which shows allotted time for a work activity versus used time metrics may be displayed, [0092]: which shows A service provider may also receive additional points for completing a work activity on time or ahead of schedule, and/or may lose points for taking too long to complete a work project); and 
establishing comprises establishing the priority for the first work element in accordance with the identified deadline ([0099]: each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is, [0075]: Work activities 14 may be categorized or aligned into a variety of different components or criteria to help ensure that the work activity ends up assigned to a service provider competent to handle the work activity or service request).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-12 of applicants remarks that “Claims 1-7, 9, 10, 12-16, and 21-26 were rejected under 35 U.S.C. § 101. This rejection is respectfully traversed …… the January Memo "extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se)":” (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the “extracts and synthesizes of the key concepts” argued by applicants are not persuasive. The groupings discussed in the 101 rejection above follow MPEP 2106.04. These groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, applicants’ arguments related to 2A prong 2 and 2B have been addressed in the 101 rejection above. 

Applicant’s Argument #2
Applicants argue on page(s) 12-14 of applicants remarks that “As discussed in the instant application, this subject matter achieves technical improvements in the underlying computer-based system. More particularly, "[b]y passively monitoring a performance and an availability of these agents, the computing system may dynamically allocate incoming work elements to available agents upon receipt from corresponding devices, and may automatically 'push' data identifying the allocated work elements to the corresponding devices without input from the agents." Spec. [0018], emphasis add……. because the claimed subject matter is not directed to an abstract idea and achieves technical improvements, and/or is patent-eligible under Alice Step 2, because the claimed subject matter is achieves technical improvements and does not preempt any abstract idea.” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented method, comprising: based on applying a machine-learning algorithm, to a computing system, through a graphical user interface; a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0005]: which shows graphical user interface (e.g., a dashboard), [0127]-[0129]: shows general purpose computer. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Applicant’s Argument #3
Applicants argue on page(s) 14-16 of applicants remarks that the prior art does not show “updating, based on applying a machine-learning algorithm to third data that identifies a plurality of resolved work elements that were successfully resolved by a first subset of agents of the set of agents, skills sets of the first subset of agents to provide updated skills sets that include additional skills that are associated with successfully resolving the resolved work elements” (see applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below, even though Lush shows “algorithms” associated with IoT devices that are dynamic and can be modified ([0010], [0087]-[0088], [0121], [0144], [0153]-[0160], [0170]-[0173]), neither Lush nor Brodersen explicitly show “machine-learning”. Reference Russell shows “machine learning” at least in [0050], [0089]. As such, the claim limitation below is showing using Lush and Russell:
“updating, based on applying a machine-learning algorithm to third data that identifies a plurality of resolved work elements that were successfully resolved by a first subset of agents of the set of agents, skills sets of the first subset of the agents to provide updated skills sets that include additional skills that are associated with successfully resolving the resolved work elements”
Lush in Fig. 3, # 18, and [0079]: Service providers 18 or other participants using the unified workforce platform may be evaluated or qualified for a particular skill level within a service area of an industry. Here, employee skills are evaluated and scored and the score is added to the employee profile. [0085]: where the unified workforce platform or hopper may look for possible candidates and applies at least some criteria or requirements 22 to determine a pool of candidates that would be qualified for the work activity. However, Lush does not explicitly show checking for employee availability; as such Lush does not show:
“the agents being associated with an amount of unallocated time; based on the second data, identifying a set of agents comprising one or more agents of the plurality of agents, each agent in the set of agents having an amount of unallocated time that exceeds the target resolution time”
Brodersen shows checking for employee availability and only assigning the task to an employee that is available to complete the task. Brodersen shows in [0088], [0096], [0119] the ability to check for work or task time duration, employee availability and then matches the time calculated for the task + any additional time that may be needed + employee availability to determine if the employee is available during that particular time frame. For instance, in [0088] Brodersen shows the total time must be available on the assignees calendar within the standard business hours for the employee and/or organization (system and user level preferences).
Reference Brodersen and Reference Lush are analogous prior art to the claimed invention because both primary reference and secondary reference perform task assignments to resources.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Brodersen in the system of Lush, in order to provide for a system that allows the user to configure the task attributes, extend the task attributes, dynamically define assignment rules, assign tasks in the background real time and interactively, or dynamically as taught by Reference Brodersen (see at least in [0026]) so that the process of task assignment can be made more efficient and effective.
Regarding the claim limitations below, Lush shows in [0071]: "shuffle" method of work distribution (e.g., where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator. However, Lush does not However, Lush does not explicitly show checking for employee availability. Brodersen shows checking for employee availability and only assigning the task to an employee that is available to complete the task. Brodersen shows in [0088], [0096], [0119] the ability to check for work or task time duration, employee availability and then matches the time calculated for the task + any additional time that may be needed + employee availability to determine if the employee is available during that particular time frame. For instance, in [0088] Brodersen shows the total time must be available on the assignees calendar within the standard business hours for the employee and/or organization (system and user level preferences).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Brodersen in the system of Lush, in order to provide for a system that allows the user to configure the task attributes, extend the task attributes, dynamically define assignment rules, assign tasks in the background real time and interactively, or dynamically as taught by Reference Brodersen (see at least in [0026]) so that the process of task assignment can be made more efficient and effective. 
As such, Lush shows the limitations below in their broadest reasonable interpretation, but does not specifically show an individual employee’s schedule being checked for availability.



	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2003/0167199) Thomann, Karen S. et al. The present invention discloses methods of managing workflow.  One aspect of the present invention includes receiving work at a first location, determining identifying information associated with the work, building a request based on a type of the work to be completed, at least partially completing the request, and submitting the request for processing.  Another aspect of the invention provides for assigning the work to workers in more than one geographical location.  A further aspect of the invention provides for monitoring the location or progress of the work.  Another aspect of the invention provides for monitoring of those who perform the work. [0041]: discusses management can determine whether the work is delayed for a particular reason, whether it is waiting for management authorization, or whether it is within the JIC system. Further, queue reports allow for a snapshot of trends to be viewed including historical trends. This allows management to improve resource allocation so they can allocate workers accordingly, such as by skill level. 
(US 7,770,175) Flockhart; Andrew D. et al. The present invention is directed to balancing resource loads.  In particular, the present invention is directed to assigning work to service locations having the greatest probability of servicing the work within a target time.  Because an average wait time is not necessarily equal to a probability of servicing work within a target time, the present invention is useful in meeting service target goals.  Because the present invention operates by comparing the probability of a defined set of service locations to one another, absolute probabilities need not be calculated.  Instead, relative probabilities may be used in assigning work. Col. 3, lines 24-45: the present invention may be beneficially used to allocate requests for service among splits established with respect to resources 116 associated with a single switch 112.  A system 100 in accordance with the present invention may also include a control 124. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624